IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00116-CR

AMADEO RAMIDEZ CASTILLEJA, JR.,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 82nd District Court
                               Falls County, Texas
                              Trial Court No. 10096


                          MEMORANDUM OPINION


      The jury convicted Amadeo Ramidez Castilleja, Jr., Appellant, of the offense of

continuous sexual abuse of a young child and assessed his punishment at confinement

for twenty-five years. The trial court sentenced him accordingly. We affirm.

      Appellant presents four issues on appeal. First, Appellant maintains that the trial

court abused its discretion when it admitted the testimony of an expert witness called by

the State. In his second issue on appeal, Appellant contends that the trial court failed to
properly instruct the jury on the culpable mental states that apply in this case. Next,

Appellant asserts that when the trial court charged the jury in the abstract, it erroneously

commented on the evidence. Finally, in Appellant’s fourth issue on appeal, Appellant

argues that the evidence was factually insufficient to support the verdict.

         We will first take up Appellant’s complaint that the evidence is factually

insufficient to support the verdict. Appellant does not contend that the evidence is legally

insufficient to support the verdict.

         Appellant essentially invites this court to decline to follow precedent from the

Texas Court of Criminal Appeals in matters involving sufficiency of the evidence. We

have declined that invitation before, and we decline it again. See e.g., Zahirniak v. State,

No. 10-16-00336-CR, 2019 WL 1837340, at *3 (Waco April 24, 2019, pet. ref’d

(memorandum op., not designated for publication) (citing Martinez v. State, 327 S.W.3d

727, 730 (Tex. Crim. App. 2010); Baker v. State, No. 10-10-00049-CR, 2019 WL 2242571, at

*5 (Waco June 8, 2011, pet. ref’d) (mem. op., not designated for publication). This court

noted in Baker, that, although the opinion in Brooks v. State, 323 S.W.3d 893 (Tex. Crim.

App. 2010) was a plurality, “the Court of Criminal Appeals has since affirmed the

elimination of factual sufficiency review with an outright majority. See Howard v. State,

333 S.W.3d 137 (Tex. Crim. App .2011) (unanimous op.) (“we have abolished factual-

sufficiency review”); Martinez v. State, 327 S.W.3d 727, 730 (Tex. Crim. App. 2010)




Castilleja v. State                                                                   Page 2
(Meyers, J. dissented); Wirth v. State, 327 S.W.3d 164, 165 (Tex. Crim. App. 2010) (Meyers,

J. dissented).” Id.

         When we evaluate the sufficiency of the evidence, we view all the evidence in a

light most favorable to the verdict and determine whether any rational finder of fact

could have found the existence of the elements of the offense beyond a reasonable doubt.

Jackson v. Virginia, 443 U.S. 307 (1979); Liverman v. State, 470 S.W.3d 831, 835-36 (Tex. Crim.

App. 2015). The appellate court's duty is not to sit as a thirteenth juror reweighing the

evidence or deciding whether it believes the evidence established the elements in

question beyond a reasonable doubt. Blankenship v. State, 780 S.W.2d 198, 206–07 (Tex.

Crim. App. 1988). The sufficiency test must be applied to the application paragraph in a

hypothetically correct jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App.

1997).

         Viewed in the light most favorable to the verdict, the evidence shows that J.C. was

born on January 31, 2005. J.C.’s mother, Jessica, and her father, Mark, were living together

at the time that J.C. was conceived. After J.C. was born, Mark and Jessica had an “on-

and-off” relationship and they ultimately married other people.

         Appellant is Mark’s father; Stella is Mark’s mother. When J.C. was younger, she

spent a good bit of time with them, including overnight visits. J.C. called Appellant “Po-

Po” and she called Stella “Mi-Mi.”




Castilleja v. State                                                                      Page 3
         J.C. testified that when she was about five or six, her Po-Po began to touch her

inappropriately. He continued to sexually assault her until January 2016 when she was

about eleven years old and had begun her menstrual cycle.

         J.C. testified about the first assault that she remembers. Again, she was about five

or six years of age. She was sitting on a couch in the living room at Appellant’s house.

Appellant came over to the couch and sat her on his lap. He took his penis out of his

pants, put her hand on it, and “guided my hand up and down.” J.C. testified that she did

not look at Appellant because she was afraid.

         J.C. told the jury that after that first time, the assaults continued until she was

eleven. During that time, Appellant touched her breasts, made her wrap her hand around

his penis while he “guided” her hand up and down, put his hand in her pants, penetrated

her vaginal cavity with his finger, forced her to perform oral sex on him, and he

performed oral sex on her. J.C. testified that Appellant never penetrated her vagina with

his penis. She recalls only two times that she saw a “white substance” come out of

Appellant’s penis. All the assaults occurred in Appellant’s house when J.C.’s Mi-Mi was

gone for a morning walk or when she was otherwise absent. The assaults happened

many, many times, “possibly too many times to count.”

         In addition to her testimony about the first time that Appellant assaulted her, J.C.

also testified about the last time that Appellant assaulted her. Appellant touched her

breast area and he touched her under her clothing as he had earlier that day. J.C. told


Castilleja v. State                                                                    Page 4
Appellant, “You can’t do this to me forever.” Appellant replied, “I can as long as I can

keep you from telling. Yes, I can.” Appellant had threatened to hurt her or somebody if

she told anyone what was happening. Nonetheless, at this point, J.C. told him, “No. Stop.

You can’t do this to me.” Appellant again said, “Yes, I can.” But the assaults stopped.

         J.C.’s mother, Jessica, testified that J.C. had begun seeing counselors when she was

around six or seven years old. J.C. was “not very much available.” She did not want to

talk about things that were bothering her.

         In 2016, J.C. received counseling services because she was exhibiting bad hygiene,

did not want to wear make-up and dresses like the other girls, was reclusive, and had

been the subject of bullying. Additionally, J.C. had threatened to hurt herself.

         On January 6, 2017, J.C.’s father, Mark, died in a one-vehicle accident. J.C. and

Mark had a close relationship and J.C. “was devasted.” The abuse had stopped by the

time that Mark died.

         Jessica testified that in May 2017, some four months after Mark died, J.C., for the

first time, told her that Appellant had been assaulting her. J.C. told her mom about the

details of the assaults. This was the first time that J.C. had discussed the details of the

assaults with anyone. J.C. testified about the same incident: “[a]nd I felt like once [my

dad] got to heaven and, you know, saw what was really going on, he told me, you know,

just put it in my heart, like, it was time, because this had been going on for too long ... [i]t

was just too heavy on my heart.”


Castilleja v. State                                                                       Page 5
          Because J.C. was afraid that Appellant would hurt someone if she told, and,

because she was afraid that she would have to talk to someone about the assaults and go

to court, she never mentioned the assaults to any of her counselors. J.C. never recanted

the allegations of sexual abuse that she had made against Appellant.

         As we have noted, Appellant makes no claim that the evidence is legally

insufficient to support his conviction.     Therefore, he concedes that the evidence is

sufficient under the Jackson standard of review. See, e.g., Sanders v. State, No. 10-14-00211-

CR, 2015 WL 2170229, at *1 (Tex. App.—Waco May 7, 2015, pet. ref'd) (mem. op., not

designated for publication) (“By asking this Court to only review the factual sufficiency

of the evidence, Sanders concedes the evidence is sufficient under the Jackson standard of

review.”).

         Even if we were to examine the evidence under Jackson, we would hold that the

evidence that we have outlined is sufficient. The testimony of a child victim is alone

sufficient to support a conviction for continuous sexual abuse of a child. TEX. CODE CRIM.

PROC. ANN., article 38.07(a)(West). Further, J.C. testified as to what happened to her and

she had repeated, without retraction, those same events to her mother, to a forensic

interviewer, and to a physician who physically examined her. Any rational finder of fact

could have found the existence of the elements of the offense beyond a reasonable doubt.

We overrule Appellant’s fourth issue on appeal.




Castilleja v. State                                                                     Page 6
         In his first issue on appeal, Appellant asserts that the trial court abused its

discretion when it admitted the testimony of Dr. William Lee Carter, an expert witness

called by the State. Dr. Carter is a psychologist. When the State called Dr. Carter as an

expert witness, Appellant asked the trial court for a Rule 705 hearing. See TEX. R. EVID.

705. The trial court conducted the Rule 705 hearing outside the presence of the jury.

         At the conclusion of the Rule 705 hearing, Appellant’s counsel objected that Dr.

Carter’s testimony would simply point out “commonalities that won’t necessarily apply

to any specific person.” Counsel continued, “It certainly does not pass the Frye test or

Daubert test. And we would ask that he not be allowed to testify, and certainly not as an

expert, in front of the jury.” Appellant did not object to Dr. Carter’s qualifications and

neither did he object upon any other grounds.

         On appeal, Appellant argues that Dr. Carter’s testimony was not relevant because

“his testimony did not make any fact of consequence more or less probable.” The State

takes the position that because Appellant did not object on relevance grounds in the trial

court, Appellant’s argument on appeal does not comport with the objection levelled in

the trial court and Appellant has waived his complaint.

         Even if Appellant has not waived the complaint, we would not find that the trial

court abused its discretion when it allowed Dr. Carter to testify.

         Whether to admit evidence at trial is a preliminary question to be decided by the

trial court. TEX. R. EVID. 104(a); Tienda v. State, 358 S.W.3d 633, 637–38 (Tex. Crim. App.


Castilleja v. State                                                                  Page 7
2012). We review a trial court's ruling on the admissibility of evidence for an abuse of

discretion. Cameron v. State, 241 S.W.3d 15, 19 (Tex. Crim. App. 2007). The trial court

abuses its discretion when its decision lies “outside the zone of reasonable disagreement.”

Buntion v. State, 482 S.W.3d 58, 76 (Tex. Crim. App. 2016) (quoting Apolinar v. State, 155

S.W.3d 184, 186 (Tex. Crim. App. 2005).

         Rule 401 of the Texas Rules of Evidence provides: “Evidence is relevant if: (a) it

has any tendency to make a fact more or less probable than it would be without the

evidence; and (b) the fact is of consequence in determining the action.” TEX. R. EVID. 401.

However, Rule 702 of the Texas Rules of Evidence, provides that an expert witness may

“testify in the form of an opinion or otherwise if the expert’s scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or to determine a

fact in issue.” TEX. R. EVID. 702 (emphasis added).

         During the Rule 705 hearing, Dr. Carter testified that he would not “offer opinions

about the truthfulness of the child’s testimony. What I will offer is information about

how experts like myself analyze and break down a child sex abuse case, given the

complex nature of those kinds of offenses.” He further testified that he would “offer

information that hopefully will help the jury better understand the facts before them, so

that when they are in their deliberations, they will be better informed.”

         As we view Dr. Carter’s testimony before the jury, that is exactly the type of

information that he provided and that is provided for in Rule 702. Dr. Carter testified as


Castilleja v. State                                                                     Page 8
to the dynamics and effects of the victim/perpetrator relationship, the characterization of

sexual perpetrators and victims, a perpetrator’s selection of a victim, and among other

things, reasons for delayed outcries. It appears to us that Dr. Carter’s testimony would

“help the trier of fact to understand the evidence.” The trial court did not abuse its discretion

when it admitted Dr. Carter’s expert testimony. We overrule Appellant’s first issue on

appeal.

         In his second issue on appeal, Appellant asserts that the trial court erred when it

failed to properly instruct the jury on the culpable mental states applicable to the offense.

Even if that is so, Appellant did not object to the jury charge and must now show that he

was egregiously harmed by the trial court’s error. When an appellant fails to object or to

present a properly requested jury charge, any error in the charge “should be reviewed

only for ‘egregious harm’ under Almanza.” Madden v. State, 242 S.W.3d 504, 513 (Tex.

Crim. App. 2007); see Almanza v. State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985).

         “To be reversible, any unpreserved jury-charge error must result in egregious

harm which affects the very basis of the case, deprives the defendant of a valuable right,

or vitally affects a defensive theory.” Olivas v. State, 202 S.W.3d 137, 144 (Tex. Crim. App.

2006) (citations omitted) (internal quotation marks omitted). A defendant must have

suffered more than theoretical harm, the harm must be actual. Sanchez v. State, 376 S.W.3d

767, 775 (Tex. Crim. App. 2012). Egregious harm is shown when the error “created such




Castilleja v. State                                                                       Page 9
harm that [the appellant] ‘has not had a fair and impartial trial.’” Almanza, 686 S.W.2d at

171.

          In Almanza, the Court of Criminal Appeals outlined four factors that reviewing

courts should consider when determining whether a jury-charge error resulted in

egregious harm: “1) the charge itself; 2) the state of the evidence including contested

issues and the weight of the probative evidence; 3) arguments of counsel; and 4) any other

relevant information revealed by the record of the trial as a whole.” Olivas, 202 S.W.3d

at 144.

          As far as the charge itself is concerned, in the abstract portion of the jury charge,

the trial court instructed the jury that a person commits the offense if the person

“intentionally or knowingly . . . causes the penetration of the sexual organ of a child under

the age of 14 by the actor’s finger.” But section 22.021(a)(1)(B)(i) of the Texas Penal Code

defines the offense of aggravated sexual assault, in relevant part, as “caus[ing] the

penetration of the anus or sexual organ of a child by any means.” TEX. PENAL CODE ANN.

§ 22.021(a)(1)(B)(i) (West). The application paragraph accurately tracked the charge in

the indictment.

          The application paragraph is the paragraph in a jury charge that authorizes a

conviction. Campbell v. State, 910 S.W.2d 475, 477 (Tex. Crim. App. 1995). Further, the

definition in the abstract paragraph of the jury charge made the State’s proof even more

restrictive than the provisions of the statute. In the application paragraph, the trial court


Castilleja v. State                                                                     Page 10
limited the jury’s consideration of means of penetration to that alleged in the indictment.

See Thompson v. State, 12 S.W.3d 915, 921 (Tex. App.—Beaumont 2000, pet. ref’d). A

consideration of the jury charge militates against a finding of egregious harm.

         When we review the state of the evidence and contested issues, we note that

Appellant’s culpable mental state was never a contested issue. Appellant’s defense was

focused upon his claim that J.C. fabricated the whole story. There was no claim of

accidental touching during a bath or anything of that nature; his defense was that the acts

of sexual assault simply never happened.

         To the contrary, J.C. testified to the sexual assaults committed against her by

Appellant.       Those allegations were substantiated by other witnesses who testified.

Furthermore, the evidence shows that J.C. never recanted her accusations.

         This court faced a similar complaint in Reed. There, Appellant’s defense was that

the child victim had fabricated the outcry and that the sexual assaults never occurred; the

focus was on the credibility of the child victim. There was no contested issue other than

the credibility of the child victim. The court held that even if error existed, it could not

conclude that any such error resulted in egregious harm. Reed v. State, 421 S.W.3d 24

(Tex. App.—Waco 2013, pet. ref’d).

         This factor militates against a finding that Appellant suffered egregious harm.




Castilleja v. State                                                                  Page 11
         Neither the State nor Appellant presented mens rea arguments in the trial court.

Therefore, an examination of the third category of inquiry as to egregious harm has a

neutral effect upon our assessment of egregious harm.

         We have searched the record for any other relevant information revealed by the

record that would show how Appellant was egregiously harmed and have found none.1

         On this record we are not able to say that Appellant suffered egregious harm from

the jury charge error, if there was such error. We overrule Appellant’s second issue on

appeal.

         Appellant, in his third issue on appeal, maintains that the trial court improperly

commented on the evidence in the abstract portion of the jury charge. We believe it

would be advantageous to repeat a portion of our discussion of Appellant’s second issue

on appeal.

         As we have said, Section 22.021(a)(1)(B)(i) of the Texas Penal Code defines the

offense of aggravated sexual assault, in relevant part, as “caus[ing] the penetration of the

anus or sexual organ of a child by any means.” TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(i)

(West). However, in the abstract portion of the jury charge, the trial court instructed the

jury that a person commits the offense if the person “intentionally or knowingly ... causes



1
 In his brief, Appellant refers to the fact that the jury remained hopelessly deadlocked for a time and was
able to reach a verdict only after the trial court gave the jury an Allen charge. Then, Appellant argues, in a
very little time, the jury returned with an assessment of the minimum punishment. This, Appellant posits,
suggests a compromise verdict and weighs in favor of a finding of egregious harm. We disagree. While
such a suggestion may seem apparent, there is no evidence in the record to support it.

Castilleja v. State                                                                                  Page 12
the penetration of the sexual organ of a child under the age of 14 by the actor’s finger.”

Appellant maintains that when the trial court specifically referred to penetration by

Appellant’s finger in the abstract portion of the jury charge, it commented on the evidence

and caused him egregious harm.

         The application paragraph of the jury charge is the part of the charge that

authorizes a conviction, not the abstract portion of the charge. Hutch v. State, 922 S.W.2d

166, 172 (Tex. Crim. App. 1996). The abstract parts of the charge merely serve as a

glossary to aid the jury in their understanding and meaning of concepts and terms

contained in the application paragraph. Crenshaw v. State, 378 S.W.3d 460, 466 (Tex. Crim.

App. 2012) (citing Plata v. State, 926 S.W.2d 300, 302 (Tex.Crim.App.1996), overruled on

other grounds by Malik v. State, 953 S.W.2d 234 (Tex. Crim. App. 1997). As a general

proposition, “reversible error occurs in the giving of an abstract instruction only when

the instruction is an incorrect or misleading statement of a law that the jury must

understand in order to implement the commands of the application paragraph.”

Crenshaw, 378 S.W.3d at 466.

         As we have indicated, in the application portion of the jury charge as relates to this

issue, the trial court asked the jury to find whether Appellant intentionally and

knowingly caused the “penetration of the sexual organ of J.C., a child who was then and

there younger than 14 years of age, by his finger ...” “Where the application paragraph




Castilleja v. State                                                                     Page 13
correctly instructs the jury, an error in the abstract instruction is not egregious.” Medina

v. State, 7 S.W.3d 633, 640 (Tex. Crim. App. 1999).

         Even if we were to analyze Appellant’s complaint under Almanza, we would not

find that Appellant suffered egregious harm. We have outlined the appropriate test

above and see no need to repeat it here.

         When we consider the charge itself, in its charge in the abstract, the trial court

limited the State to the manner and means that was charged in the indictment and that

was contained in the application paragraph. The statement in the abstract portion of the

charge did not contain “an incorrect or misleading statement of a law that the jury must

understand in order to implement the commands of the application paragraph.”

Crenshaw, 378 S.W.3d at 466. A consideration of this factor militates against a finding that

Appellant suffered egregious harm.

         We have already discussed the state of the evidence in connection with

Appellant’s second issue on appeal. We need not repeat that evidence here. We do note

again, though, that the method of penetration was never a contested issue. Rather,

Appellant denied that abuse of any kind occurred. A consideration of this factor militates

against a finding that Appellant suffered egregious harm.

         Appellant claims that because the State argued to the jury that Appellant

penetrated J.C.’s vagina with his finger, that somehow shows that he suffered egregious

harm. The State was entirely within its right to make that argument—that is the basis of


Castilleja v. State                                                                  Page 14
its accusation against Appellant. This factor does not weigh in favor of a finding that

Appellant suffered egregious harm.

         As with Appellant’s second issue on appeal, he asserts that the jury must have

reached a compromise verdict. For the reasons stated in our discussion of the second

issue on appeal, we do not believe that weighs in favor of a finding that Appellant

suffered egregious harm. Finally, we have searched the record and have found nothing

to support a finding that Appellant suffered egregious harm.

         Even if we were to hold, which we do not, that the trial court erroneously

commented on the evidence when it charged the jury in the abstract, Appellant did not

suffer egregious harm therefrom. We overrule Appellant’s third issue on appeal.

         We affirm the judgment of the trial court.




                                                        JIM R. WRIGHT
                                                        Senior Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Wright2
Affirmed
Opinion delivered and filed August 4, 2021
Do not publish
[CRPM]



2The Honorable Jim R. Wright, Senior Chief Justice (Retired) of the Eleventh Court of Appeals, sitting by
assignment of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002,
75.003.

Castilleja v. State                                                                              Page 15